                                            Case 3:20-cv-00322-SI Document 18 Filed 11/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY SMITH,                                       Case No. 20-cv-00322-SI
                                   8                    Petitioner,
                                                                                              ORDER DENYING MOTION TO
                                   9             v.                                           DISMISS AND SETTING BRIEFING
                                                                                              SCHEDULE
                                  10     SPEARMAN,
                                                                                              Dkt. No. 8
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Anthony Smith filed this action for writ of habeas corpus to challenge a 2009 burglary

                                  14   conviction he suffered in Alameda County Superior Court. Respondent has moved to dismiss the

                                  15   petition for failure to comply with the habeas statute of limitations. The motion will be denied

                                  16   without prejudice because respondent has not adequately demonstrated that a 2nd amended abstract

                                  17   of judgment does not affect the timeliness of the federal petition.

                                  18          Smith was sentenced on January 8, 2010. See Docket No. 8-2 at 10. On appeal, the

                                  19   California Court of Appeal remanded for the trial court to either strike or impose a term for Smith’s

                                  20   fourth prior conviction, and affirmed in all other respects. Docket No. 8-1 at 8-9. On December 5,

                                  21   2011, the trial court struck the fourth prior conviction and filed an amended abstract of judgment.

                                  22   Docket No. 8-4 at 3, 4. A “2nd amended abstract” of judgment was filed on January 4, 2019, that

                                  23   was essentially the same as the earlier amended abstract of judgment except that it added that the

                                  24   defendant was sentenced under “PC 667.6(c)(21)” in addition to being sentenced (as had been

                                  25   reported in the amended abstract) under “PC 667(b)-(i) or 1170.12.” Docket No. 9-6 at 2 (item 8).

                                  26          There is a one-year statute of limitations for filing a federal petition for writ of habeas corpus.

                                  27   See 28 U.S.C. § 2244(d). It appears that Smith’s federal petition filed less than one year after that

                                  28   2nd amended abstract was filed would be timely if that 2nd amended abstract is considered a new
                                            Case 3:20-cv-00322-SI Document 18 Filed 11/17/20 Page 2 of 3




                                   1   judgment, but likely would not be timely if the 2nd amended abstract is not considered a new

                                   2   judgment (because the limitations period would have commenced in or about 2011 rather than in

                                   3   2019). See Smith v. Williams, 871 F.3d 684, 687 (9th Cir. 2017).

                                   4          Respondent urges that the 2nd amended abstract did not constitute a new judgment because

                                   5   it was merely the correction of a clerical omission in the original abstract. Respondent appears

                                   6   correct on the law: the issuance of an amended abstract of judgment to correct a scrivener’s error

                                   7   does not change the underlying judgment and therefore does not constitute a new judgment. See

                                   8   Gonzalez v. Sherman, 873 F.3d 763, 772 (9th Cir. 2017). However, respondent has not made an

                                   9   adequate record to demonstrate that the 2nd amended abstract was, in fact, merely a correction of a

                                  10   clerical error. For example, the record does not include the original sentencing transcript, any court

                                  11   minutes from January 4, 2019, or even any letters from the CDCR requesting a correction of the

                                  12   amended abstract of judgment – any of which might support the view that the 2nd amended abstract
Northern District of California
 United States District Court




                                  13   was prepared just to correct an error in an earlier abstract. Without any documentation showing

                                  14   why the 2nd amended abstract was issued, this court cannot conclude that it was merely a correction

                                  15   of a clerical omission such that it did not amount to a new judgment.

                                  16          There also is a question whether the 2nd amended abstract can be viewed as merely a

                                  17   correction of a clerical omission if it was itself erroneous. The 2nd amended abstract states that

                                  18   Smith was sentenced under California Penal Code section 667.6(c)(21), but the court has not found

                                  19   such a subsection.1 The applicability of section 667.6 at all appears dubious because it concerns sex

                                  20   offenses whereas Smith’s conviction was for a burglary.          If California Penal Code section

                                  21   667.6(c)(21) exists, respondent should attach a copy of it to any new motion to dismiss. If the

                                  22   subsection does not exist, respondent should explain in any new motion to dismiss how and when

                                  23   the error will be fixed. Lastly, if the 2nd amended abstract cites to a subsection that was not

                                  24   mentioned in the oral pronouncement of sentence in 2010, the parties should discuss whether that

                                  25   2nd amended abstract can be considered the correction of a scrivener’s error that does not change

                                  26   the underlying judgment and therefore does not constitute a new judgment under Gonzalez. The

                                  27
                                       1
                                  28    There is a California Penal Code section 667.5(c)(21), but that is not the section mentioned in the
                                       2nd amended abstract.
                                                                                       2
                                            Case 3:20-cv-00322-SI Document 18 Filed 11/17/20 Page 3 of 3




                                   1   parties are encouraged to cite any relevant case authority on this point.

                                   2           For the foregoing reasons, respondent’s motion to dismiss is DENIED. Docket No. 8.

                                   3   Respondent has not demonstrated that the 2nd amended abstract is not a new judgment for purposes

                                   4   of determining the timeliness of the federal petition for writ of habeas corpus. The denial of the

                                   5   motion to dismiss is without prejudice to respondent filing a new motion to dismiss if he is able to

                                   6   demonstrate that the 2nd amended abstract should not be viewed as a new judgment for purposes of

                                   7   the statute of limitations.

                                   8           The court now sets the following new briefing schedule: Respondent must file and serve a

                                   9   motion to dismiss the petition or an answer to the petition on or before January 15, 2021. Petitioner

                                  10   must file and serve his opposition to a motion to dismiss or his traverse on or before February 19,

                                  11   2021. Respondent may file and serve a reply in support of any motion to dismiss on or before

                                  12   March 5, 2021.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: November 17, 2020

                                  15                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
